 1    DENNIS L. KENNEDY
      Nevada Bar No. 1462
 2    JOSEPH A. LIEBMAN
      Nevada Bar No. 10125
 3    JOSHUA P. GILMORE
      Nevada Bar No. 11576
 4    ANDREA M. CHAMPION
      Nevada Bar No. 13461
 5    BAILEYKENNEDY
      8984 Spanish Ridge Avenue
 6    Las Vegas, Nevada 89148-1302
      Telephone: 702.562.8820
 7    Facsimile: 702.562.8821
      DKennedy@BaileyKennedy.com
 8    JLiebman@BaileyKennedy.com
      JGilmore@BaileyKennedy.com
 9    AChampion@BaileyKennedy.com

10    Attorneys for Defendants & Counterclaimant
      RUSSELL J. SHAH, M.D.; DIPTI R. SHAH,
11    M.D.; RUSSELL J. SHAH, MD, LTD.; DIPTI
      R. SHAH, MD, LTD.; and RADAR
12    MEDICAL GROUP, LLP dba UNIVERSITY
      URGENT CARE
13
                               UNITED STATES DISTRICT COURT
14                                  DISTRICT OF NEVADA

15
     ALLSTATE INSURANCE COMPANY,
16   ALLSTATE PROPERTY & CASUALTY
     INSURANCE COMPANY, ALLSTATE                       Case No. 2:15-cv-01786-APG-DJA
17   INDEMNITY COMPANY, and ALLSTATE
     FIRE & CASUALTY INSURANCE
18   COMPANY,

19                              Plaintiffs,            STIPULATION AND ORDER TO
                                                       EXTEND BRIEFING SCHEDULE
20                 vs.                                 RELATED TO THE RADAR PARTIES’
                                                       MOTION TO STRIKE ALLSTATE’S
21   RUSSELL J. SHAH, M.D.; DIPTI R. SHAH,             THIRD SUPPLEMENTAL EXPERT
     M.D.; RUSSELL J. SHAH, MD, LTD.; DIPTI            DISCLOSURE
22   R. SHAH, MD, LTD.; and RADAR MEDICAL
     GROUP, LLP dba UNIVERSITY URGENT                  (First Request)
23   CARE, Does 1-100, and ROES 101-200,

24                            Defendants.
      ________________________________________
25
      AND RELATED CLAIMS.
26

27

28   ///

                                              Page 1 of 3
 1          Plaintiffs/Counterdefendants ALLSTATE INSURANCE COMPANY, ALLSTATE
 2   PROPERTY & CASUALTY INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY,
 3   and ALLSTATE FIRE & CASUALTY INSURANCE COMPANY (the “Allstate Parties”), and
 4   Defendants and Counterclaimant RUSSELL J. SHAH, M.D., DIPTI R. SHAH, M.D., RADAR
 5   MEDICAL GROUP, LLP dba UNIVERSITY URGENT CARE, RUSSELL J. SHAH, MD, LTD.,
 6   and DIPTI R. SHAH, MD, LTD. (the “Radar Parties”), by and through their respective attorneys of
 7   record, stipulate and agree as follows:
 8          1.      On June 30, 2021, the Radar Parties filed their Motion to Strike Allstate’s Third
 9   Supplemental Expert Disclosure [ECF No. 406] (the “Motion”);
10          2.      The Allstate Parties presently have until July 14, 2021 to file their Response to the
11   Motion and the Radar Parties presently have until July 28, 2021 to file their Reply in support of the
12   Motion.
13          3.      Due to scheduling conflicts for both parties, they now stipulate and agree that the
14   Allstate Parties shall now have up to and including July 28, 2021 to file their Response and the
15   Radar Parties shall now have up to and including August 18, 2021 to file their Reply to Plaintiffs’
16   Response to the Motion.
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                  Page 2 of 3
 1          4.      This is the first stipulation to extend the briefing related to the Motion. This
 2   stipulation is made in good faith and not to delay the proceedings.
 3          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4    DATED this 1st day of July, 2021.                   DATED this 1st day of July, 2021.
 5        FAIN ANDERSON VANDERHOEF                               BAILEYKENNEDY
          ROSENDAHL O'HALLORAN
 6        SPILLANE PLLC                                   By: /s/ Andrea M. Champion
                                                              DENNIS L. KENNEDY
 7    By: /s/ Eron Z. Cannon                                  JOSEPH A. LIEBMAN
          ERON Z. CANNON                                      JOSHUA P. GILMORE
 8        JENNIFER M. SMITROVICH                              ANDREA M. CHAMPION
          701 Fifth Avenue, Suite 4750                        8984 Spanish Ridge Avenue
 9        Seattle, WA 98104                                   Las Vegas, NV 89148
10        TODD W. BAXTER                                  Attorneys for Defendants & Counterclaimant
          McCORMICK, BARSTOW,
11        SHEPPARD, WAYTE & CARRUTH
          8337 West Sunset Road, Suite 350
12        Las Vegas, NV 89113
13        TODD W. BAXTER
          GREGORY SCOTT MASON
14        McCORMICK, BARSTOW,
          SHEPPARD, WAYTE & CARRUTH
15        7647 North Fresno Street
          Fresno, CA 93720
16
      Attorneys for Plaintiffs/Counterdefendants
17

18          IT IS SO ORDERED.
19
                                                   UNITED STATES MAGISTRATE JUDGE
20

21
                                                    DATED: July 2, 2021
22

23

24

25

26

27

28

                                                   Page 3 of 3
